NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



RINAT KHAYBULLIN; SVETLANA               )
KUZNETSOVA a/k/a SVETLANA                )
KOUZNETSOVA,                             )
                                         )
             Appellants,                 )
                                         )
v.                                       )    Case No. 2D18-152
                                         )
U.S. BANK NATIONAL                       )
ASSOCIATION, as trustee for the          )
CERTIFICATEHOLDERS of the                )
LXS 2006-4N TRUST FUND;                  )
MORTGAGE ELECTRONIC                      )
REGISTRATION SYSTEMS, INC.,              )
acting solely as nominee for FIRST       )
MAGNUS FINANCIAL                         )
CORPORATION, an ARIZONA                  )
CORPORATION; and GREYHAWK                )
LANDING PROPERTY OWNERS                  )
ASSOCIATION, INC.,                       )
                                         )
             Appellees.                  )
                                         )

Opinion filed March 27, 2019.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for
Manatee County; Gilbert A. Smith, Jr.,
Judge.

Rinat Khaybullin and Svetlana
Kuznetsova a/k/a Svetlana
Kouznetsova, pro se Appellants.
Nancy M. Wallace of Akerman LLP,
Tallahassee; William P. Heller of
Akerman LLP, Fort Lauderdale; and
Celia C. Falzone of Akerman LLP,
Jacksonville, for Appellant U.S. Bank
National Association.

No appearance for remaining
Appellees.



PER CURIAM.

      Affirmed.



BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                        -2-